KATHARINE S. CRAMPTON, EXECUTRIX, ESTATE OF ORSON L. CRAMPTON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Crampton v. CommissionerDocket No. 11362.United States Board of Tax Appeals10 B.T.A. 157; 1928 BTA LEXIS 4179; January 24, 1928, Promulgated *4179  Real estate deeded by a husband to his wife more than two years prior to the date of his decease was improperly included in the gross estate in determining the amount of the net estate subject to estate tax.  George E. H. Goodner, Esq., for the petitioner.  F. T. Horner, Esq., for the respondent.  SMITH *157  The commissioner proposed the assessment of an additional estate tax against the estate of Orson L. Crampton, deceased, by reason of including in the gross estate $32,500, the value of certain property deeded by him to Katharine S. Crampton on May 17, 1922, which was more than two years before the date of his death.  The deficiency is determined to be the amount of $815.87, only $650 of which is in controversy.  *158  FINDINGS OF FACT.  On May 17, 1922, Orson L. Crampton, the decedent, transferred by deed to Katharine S. Crampton, his wife, five parcels of property in the City of Mobile, Ala.  The consideration stated in the deed is "the sum of One Dollar ($1.00) and the love and affection which I have for my wife, Katharine S. Crampton." The habendum clause reads: TO HAVE AND TO HOLD unto the said Katharine S. Crampton her*4180  heirs and assigns, forever.  Orson L. Crampton died May 24, 1924.  In the estate-tax return filed for the estate reference was made to the above-mentioned transfer of property by the decedent on May 17, 1922, but no amount was included in the gross estate as the value of such property.  The total value of the property at the date of transfer was $32,500.  The respondent has added to the net estate shown upon the return $32,500, representing the value of the property thus transferred by the decedent on May 17, 1922.  OPINION.  SMITH: The respondent has included in the net estate of the decedent $32,500, representing the value of the property transferred by the decedent to his wife on May 17, 1922, upon the ground that the transfer was made to take effect in possession or enjoyment at or after death.  The evidence introduced at the hearing conclusively shows that the enjoyment of the estate was vested in Katharine S. Crampton on May 17, 1922, and that the grantee had the enjoyment of the property from that date.  See . Judgment will be entered on 15 days' notice, under Rule 50.